Citation Nr: 0734935	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-24 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.  

2.  Entitlement to an initial compensable disability rating 
for hypertension.  

3.  Entitlement to an initial disability rating higher than 
10 percent for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 2003 to February 
2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's right inguinal hernia was not caused or 
made chronically worse by his military service.  

2.  The veteran takes medication daily for his hypertension, 
and has a history of a diastolic pressure in the mid-to-high 
nineties.

3.  Prior to April 21, 2005, the evidence of record did not 
show the veteran took daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  The evidence also did not show he had a forced 
expiratory volume in one second (FEV-1) of 56 to 70 percent 
predicted or a FEV-1/forced vital capacity (FVC) ratio of 56 
to 70 percent.  

4.  Evidence shows that, as of April 21, 2005, the veteran 
uses a bronchodilator (albuterol) every four to six hours and 
a combination bronchodilator/anti-inflammatory (Advair) once 
a day.  




CONCLUSIONS OF LAW

1.  The veteran's right inguinal hernia was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2007). 

2.  The criteria are met for a higher 10 percent initial 
rating, but no greater, for hypertension.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, 
Diagnostic Code (DC) 7101 (2007).

3.  Prior to April 21, 2005, the criteria were not met for a 
higher 30 percent initial rating for bronchial asthma.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.97, DC 6602 (2007).

4.  As of April 21, 2005, however, the criteria have been met 
for a higher 30 percent rating, but no greater, for the 
bronchial asthma.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.97, DC 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2004, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The April 2004 VCAA 
letter specifically asks the veteran to provide any evidence 
in his possession that pertains to the claims.  Id. at 120-
21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted by the following:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  

The Board is aware of the recent decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Here, the Board finds no 
basis to remand this case for additional development because 
the Board is denying the claim for service connection for the 
right inguinal hernia, so the downstream disability rating 
and effective date elements of this claim are moot.  And the 
Board is at least partially granting the claims for higher 
ratings for the hypertension and bronchial asthma, so the RO 
will be responsible for addressing any notice defect with 
respect to the downstream effective date element of those 
claims when effectuating the awards.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA medical records, 
private medical records, and the reports of his 
VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service-connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Here, the veteran does not currently have a 
right inguinal hernia or, for that matter, any residuals of a 
right inguinal hernia repair.  He had a VA genitourinary 
examination in April 2004.  He reported a history of a right 
inguinal hernia, repaired in 1972.  On objective physical 
examination, the examiner concluded that the right inguinal 
hernia repair was healed, and no residuals were observed.  
The examiner diagnosed the veteran with excision of the left 
testicle due to an abscess, hemorrhoids, a congenital 
urethral meatus cyst, a "left" inguinal hernia repair, and 
a right hydrocele.  As the veteran does not have a hernia 
disability for VA purposes, his claim must be denied.  

The Board sees that in the body of the April 2004 VA 
examination report there is no mention of a "left" inguinal 
hernia repair, but as mentioned it appears in the list of 
diagnoses.  It is possible the examiner simply made a mistake 
transcribing his objective clinical findings and meant to 
diagnose the veteran with a "right" inguinal hernia repair, 
the side at issue in this appeal.  But even if the Board 
assumes for the sake of argument the VA examiner meant to 
diagnose the veteran with a "right" hernia repair, the 
report of that evaluation nonetheless points out the hernia 
repair was healed, so still no evidence of the required 
current disability.

As the veteran underwent the hernia repair prior to his 
period of active military service, service connection cannot 
be established on a direct basis.  38 C.F.R. § 3.303.  He 
contends that his period of active service from February 2003 
to February 2004 aggravated the hernia repair he had 
undergone prior to service, in 1972.  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

Even the veteran acknowledges he underwent a right inguinal 
hernia repair in 1972, many years prior to entering the 
military in February 2003.  This is clear and unmistakable 
evidence of this surgery before his military service began.

Also, the veteran's service medical records (SMRs) do not 
suggest that any right inguinal hernia residuals he may have 
had increased in severity while in service, certainly not 
beyond their natural progression.  In July 2003, he fell and 
hurt his right leg.  He complained of right leg and right 
testicle pain.  The treating physician noted the veteran had 
had a right inguinal hernia repair, but did not state the 
hernia had recurred.  The veteran was treated with naprosyn.  
There is no other mention of his right inguinal hernia in his 
SMRs.  The Board finds that a lack of any indication 
whatsoever of increased disability while in service provides 
the necessary clear and unmistakable evidence against the 
claim.  The post-service medical record only supports this 
finding, indicating the veteran's right inguinal hernia 
repair is completely healed and not connected with service.  

The Board finds that the service and post-service medical 
record, as a whole, fully supports a finding that there is 
clear and unmistakable evidence that the condition was not 
caused or aggravated by the veteran's military service.  
And since, for the reasons and bases mentioned, the 
preponderance of the evidence is against service connection 
for a right inguinal hernia, there is no reasonable doubt to 
resolve in his favor, and his appeal must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Claims for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, 
based upon the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim for an original rating remains in controversy when less 
than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Hypertension

The veteran asserts that he is entitled to a higher rating 
for his service-connected hypertension, currently assigned a 
noncompensable evaluation under DC 7101, hypertensive 
vascular disease.  38 C.F.R. § 4.104.  

Under DC 7101, a 10 percent rating is warranted when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is warranted 
when diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  38 C.F.R. 
§ 4.104, DC 7101.  

In April 2005, the veteran underwent a VA hypertension 
examination.  The examiner noted that the veteran took Diovan 
daily to control his blood pressure.  The veteran was 
diagnosed with hypertension in service in 2003.  The examiner 
took the veteran's blood pressure readings three times.  The 
veteran's blood pressure readings were 131/81, 130/83, and 
140/82.  The examiner diagnosed the veteran with arterial 
hypertension.  

In April 2004, the veteran underwent a VA hypertension 
examination.  He reported being diagnosed with hypertension 
in service.  The examiner took the veteran's blood pressure 
readings three times.  His blood pressure readings were 
130/85, 138/88, and 134/90.  The veteran was diagnosed with 
arterial hypertension.  

Additional VA treatment records show that the veteran's blood 
pressure was 133/79 in April 2005 and 126/73 in December 
2004.  

The veteran's post-service medical records show that he takes 
Diovan for continuous control of his hypertension.  
Additionally, his diastolic pressure has a history of being 
predominantly near 100.  In service, his blood pressure was 
138/94 in July 2003, and was 148/92, 163/94, and 173/97 in 
January 2004.  He took no medication for hypertension while 
in service.  These measurements were taken prior to when the 
veteran was prescribed with Diovan to control his 
hypertension.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight, and that they provide 
evidence in favor of the veteran's claim.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's hypertension more closely approximates a 10 
percent rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence is in 
favor of this claim.  38 C.F.R. § 4.3.  

The veteran's disability from hypertension does not meet the 
criteria for a 20 percent evaluation.  His medical treatment 
records do not show that his diastolic pressure has ever 
reached 110, or that his systolic pressure has ever reached 
200.  Therefore, he does not meet the criteria for a 20 
percent evaluation under DC 7101.  38 C.F.R. § 4.104.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 20 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to a 20 percent evaluation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  See, too, Bagwell v. Brown, 9 Vet. App. 
237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Asthma

The veteran asserts that he is entitled to a higher rating 
for his service-connected bronchial asthma, currently 
evaluated as 10 percent disabling under DC 6602, bronchial 
asthma.  38 C.F.R. § 4.97.  

Under DC 6602, a 10 percent rating is warranted when the 
veteran has a FEV-1 of 71 to 80 percent predicted, or; a FEV-
1/ FVC of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy.  A 30 percent evaluation is 
warranted when the veteran has a FEV-1 of 56 to 70 percent 
predicted, or; a FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent evaluation is 
warranted when the veteran has a FEV-1 of 40 to 55 percent 
predicted, or; a FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three times per 
year) courses of systemic corticosteroids.  38 C.F.R. § 4.97.  

The veteran underwent a VA respiratory examination in April 
2005.  He had prescriptions for albuterol, a bronchodilator, 
and Advair, a combination bronchodilator and anti-
inflammatory.  He wished to continue using the two 
medications.  The veteran reported that there were frequent 
fires near his home, which affected his asthma, causing him 
to have daily attacks.  The veteran complained of dyspnea on 
exertion when climbing stairs.  He used an albuterol inhaler 
every four to six hours and Advair once a day.  He reported 
missing work three to four times per year due to asthma 
attacks.  The examiner stated that the veteran's pulmonary 
function test (PFT) was normal.  

In May 2004, the veteran underwent a PFT at a VA Medical 
Center (VAMC).  His FEV-1 was 89.5 percent predicted and his 
FEV-1/FVC was 81 percent.  The interpretation of this PFT was 
normal spirometry with mild air trapping.  

In April 2004, the veteran had a VA respiratory examination.  
He reported some dyspnea upon physical exertion.  He had 
asthma attacks once or twice a week.  He took albuterol and 
Advair, but did not specify the frequency of his doses.  
The examiner stated that the veteran's PFT was normal, and 
diagnosed him with bronchial asthma.  

In August 2003, the veteran underwent a PFT with Dr. J. B., a 
private practitionner.  His FEV-1 was 106 percent predicted 
and his FEV-1/FVC was 85 percent.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight, and that they provide 
evidence in favor of the veteran's claim.  The evidence shows 
that, as of April 21, 2005, the date of his VA examination, 
the veteran uses a bronchodilator, albuterol, several times a 
day, and a combination bronchodilator/anti-inflammatory, 
Advair, once a day.  Therefore, his disability from asthma 
meets the criteria for a 30 percent evaluation under DC 6602.  

While there is evidence that the veteran used albuterol and 
Advair prior to April 21, 2005, there is no evidence to show 
that he used it daily until he underwent the VA examination.  
The Board finds that the criteria for a 30 percent evaluation 
were met as of April 21, 2005, warranting a staged rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's disability from asthma does not meet the 
criteria for a 60 percent evaluation.  His PFT results do not 
meet the criteria for a compensable evaluation.  Therefore, 
they cannot meet the criteria for a higher evaluation.  
Additionally, there is no evidence of record to show that the 
veteran visits a physician once a month for required care of 
exacerbations.  There is also no evidence that he had courses 
of systemic corticosteroids.  38 C.F.R. § 4.97.  It is 
important for the veteran to understand that the basis for 
his increased evaluation is the fact that he takes daily 
inhalational bronchodilators.  His PFT results are not a 
basis for his increased evaluation.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  See, too, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Service connection for a right inguinal hernia is denied.  

A higher 10 percent initial rating for hypertension is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.  

An initial rating higher than 10 percent for bronchial asthma 
prior to April 21, 2005, is denied.  

However, a higher 30 percent rating, but no greater, is 
granted for bronchial asthma effective April 21, 2005, 
subject to the laws and regulations governing the payment of 
VA compensation.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


